502 F.2d 1163
9 Fair Empl.Prac.Cas.  1344, 8 Empl. Prac.Dec. P 9562NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ann Mitchell, Appellantv.Board of Trustees, Pickens County School District A et al., Appellees.
No. 73-1640.
United States Court of Appeals, Fourth Circuit.
Aug. 2, 1974.

Before BUTZNER, RUSSELL and FIELD, Circuit Judges.
PER CURIAM.


1
Ann Mitchell, a former high school Spanish teacher, brought suit challenging the constitutionality of the maternal leave provisions of the school district which employed her.  The district court, considering itself bound by the decision of this court in Cohen v. Chesterfield County School Board, 474 F.2d 395 (4th Cir.1973), granted summary judgment in favor of the defendants.  Cohen, however, has since been reversed by the United States Supreme Court.  Cleveland Board of Education v. LaFleur, 414 U.S. 632 (1974).  Accordingly, Mitchell has now filed a motion in this court requesting that her appeal be remanded to the district court for reconsideration in light of LaFleur.   The appellees have filed a response expressing their concurrence that such a remand would serve the convenience and economy of all concerned.


2
We have independently examined the record and briefs and agree that the ends of justice will be best served by a remand of this litigation to the district court for reconsideration in light of LaFleur.   Accordingly, the judgment of the district court is vacated, and the appeal is ordered remanded for further proceedings as the district court deems appropriate.


3
Vacated and remanded.